Title: August 1786
From: Washington, George
To: 




Tuesday 1st. Mercury at 67 in the Morning—69 at Noon and 66 at Night.
Morning heavy & sometimes mizzling but clear afterwards, till Night when the clouds assembled and rained the whole Night, sometimes very fast—Wind at East.

   
Mrs. Fendall, Harriot Washington, and Lucy Lee (a child)—Colo. Fitzgerald, Colo. Simms, Captn. Conway, Messrs. Saml. and Thos. Hanson & Mr. Charles Lee came here to dinner—all of whom, except the 3 first named, went away after it.


   
   Harriot Washington (1776–1822), the daughter of Samuel and Anne Steptoe Washington, was GW’s niece.



   
   Lucy Grymes Lee (1786–1860) was an infant, the third child of Henry and Matilda Lee. When Henry Lee went to New York as a delegate to the Continental Congress and took his wife and two older children north with him, it was thought best, because of Mrs. Lee’s poor health, to leave the baby in Alexandria in the care of her grandmother, Elizabeth Steptoe Lee Fendall.



 


Wednesday 2d. Mercury at 65 in the Morning—70 at Noon and 70 at N.
Much rain had fallen in the Night. The day was variable, but generally cloudy with fine rain about 10 or 11 Oclock which lasted more than an hour—after which the Sun came out but for a short duration.
Rid to Muddy hole, but proceeded no further as, at the time I was there the appearances of a wet day were greatest.
 


Thursday 3d. Mercury at 72 in the Morning—75 at Noon and 76 at Night.
A good deal of rain fell last Night. The day for the most part

was cloudy and Warm, altho’ the wind blew pretty fresh from the East. In the afternoon there was again the appearance of much rain but none fell here.
Rid to the Plantations at the Ferry, Dogue run, and Muddy hole. At the first fd. the drilled corn had been wed with the Hoes and the People were cleansing the Meadow ditches & that the Plows had done with the Corn till seeding with wheat. I set them to plowing that part of the New Ground which had been gone over with the Colter plow with a view of sowing Turnips therein.
Turned the two old draft Oxen at Home house, one of the old cows from ditto, and  steers & cows from Dogue run into the Meadows at that place. At the same time put my Rams into the same place & 25 ewe Lambs on the Clover at Muddy hole where I ordered the work horses to be put.
My Overseer returned from a Mr. Reynolds in Calvert Cty. Maryland with 1 Ram & 15 ewe Lambs of the English breed of sheep wch. I ordered to be turned into the same place.
In the Evening Richd. Sprig Esqr. of Annapolis & another Mr. Sprig came in and stayed all night.


   
   my overseer: John Fairfax.



   
   During GW’s long absence from his farm during the war, his flock of sheep was greatly diminished. In May 1786 GW wrote William Fitzhugh, Jr., to say that if any of his neighbors raised lambs for sale he would “gladly buy one or two hundred Ewe lambs, and allow a good price for them” (15 May 1786, MdBJ). Such a large number of ewe lambs proved not to be available, but Fitzhugh’s fellow Calvert County, Md., resident, Edward Reynolds, said he could spare 15 or 20 ewes at $2.00 each. GW agreed to buy these (Fitzhugh to GW, 26 May 1786, and GW to Fitzhugh, 5 June 1786, DLC:GW).



 


Friday 4th. Mercury at 72 in the Morning—77 at Noon and 74 at Night.
The appearances of rain yesterday afternoon fell very heavily about Ravensworth and that part of the County occasioning greater freshes in Accatinck, Pohick & Hunting C[ree]k than had been known for many years & it is thought a good deal of damage to the Crops of Corn & other grain on the grd.
Rid to the Plantations in the Neck, Muddy hole and Dogue run and dined afterwards at Mr. Lund Washingtons with Mrs. Washington Colo. Humphreys & Mrs. Fendal, and Major Washington (who had first been to Alexa. on business) and his wife. Some showers this Aftern.
At the Neck plantation the Plows had, on Monday last finished plowing the drilled corn East cut and would this day have compleated all the other corn except the cut on the River in wch. wheat will be first sowed.
  

   


Saturday 5th. Mercury at 71 in the Morning—at Noon 79 and 79 at Night.
Clear and very warm all day. Went to Alexandria to a meeting of the Directors of the Potomac Compa. in order to prepare the Accts., and a Report for the Genl. Meeting of the Co. on Monday next. Neither of the Maryland Gentn. attended. Dined at Wises Tavn.
Finished weeding the drilled Corn at Muddy hole this day.


   
   maryland gentn: Thomas Johnson, Jr., and Thomas Sim Lee, the two Maryland directors of the Potowmack Company.



   
   John Wise’s tavern on Royal Street in Alexandria was used frequently by groups as a meeting place. GW attended a number of annual general meetings of the Potowmack Company here.



 


Sunday 6th. Mercury at 75 in the Morng.—84 at Noon and 79 at Night.
Clear and tolerably pleasant.
At home all day without company.
 


Monday 7th. Mercury at 72 in the Morning—78 at Noon and 77 at Night.
Went to Alexandria to the Genl. Meeting of the Potomack Co. Colo. Humphreys accompanied me. A sufficient number of shares being present to constitute the Meeting the Accts. of the Directors were exhibited and a Genl. report made but for want of the Secretarys Books which were locked up, and he absent the Orders and other proceedings referred to in that report could not be exhibited.


   
   secretarys books: The secretary was John Potts, Jr.



 


Tuesday 8th. Mercury at 72 in the Morning—79 at Noon and 75 at Night.
Wind Southerly and day warm, especially the forepart of it. In the Evening there were appearances of a settled rain, enough of which fell to make the eves of the House run but it was of short continuance.
Rid by Muddy hole Plantation to my meadow in the Mill swamp; and leveled from the old dam, just below Wades Houses, to the head of the Old race by the stooping red oak; stepping 27½ yds. or as near as I could judge 5 Rods between each stake, which are drove in as follows. 1 at the Water edge where I begun, and levl. with the Surface thereof; two in the old race (appearances of which still remain) and a fourth by a parcel of small

Persimon bushes after having just passed the Bars leading into the Meadows. The others at the distance above mentioned from each other to the stooping red oak.


1.
Stake in, & levl. with the water









feet
I.
qrs.






2.
5 Rod
rise
1
0
2






3.
5 Do.
do.

10







4.
5 Do.
do.

10
3
by Bars.





5.
5 Do.
do.
1
5
1






6.
5 Do.




Fall
1
0
3


7.
5 Do.




Do.

5
3


8.
5 Do.
rise

10







9.
5 Do.




Fall


1


10.
5 Do.
rise


1






11.
5 Do.
rise

6







12.
5 Do.




Fall

9



13.
5 Do.






2
3


14.
5 Do.
rise

4
3






15.
5 Do.
rise

2
1






16.
5 Do.




Fall

4



17.
5 Do.




Fall

2
2


18.
5 Do.
rise

10
1






19.
5 Do.




Fall
2
3



20.
24 yds.
rise

1
2








   
     
      7 ditto
      }
     
     
      into Ditch
     
   

rise

2








Total Rise
7
3
2
Fall
5
4




difference




1
11
2





7
3
2

7
3
2


By this it appears that the ground from the level of the Water at the old dam by Wades Houses to the race by the Stooping red oak, is higher by two feet (wanting half an Inch) than the bottom of the race in its present filled up state, is, and that the ditch, or old race must be considerably sunk—the old dam considerably raised, and strengthned in order to throw the water into the New ditch—or a dam made higher up the run so as to gain a greater fall which of the three, may be most eligable as it will, without any great additional expence drain a good deal more of the Swamp. But if it should be thought more eligable—deepning the race and raising the dam will carry of the water from the Meadow below but then it may Drown the land above.

   
At Muddy hole the hands finished hoeing the drilled Corn, on Saturday last and on Monday & this day were employed in getting out Wheat.
In the evening Mr. Fitzhugh of Chatham and Mr. Robt. Randolph came here from Ravensworth.


   
   William Fitzhugh (1741–1809), of Chatham, owned Ravensworth in Fairfax County. He was married to Robert Randolph’s sister Anne. Robert Randolph (1760–1825), of Fauquier County, was a son of Peter and Mary Bolling Randolph of Chatsworth, Henrico County. During the Revolution Robert served as a lieutenant in the 3d Continental Dragoons and was wounded and taken prisoner at Tappan, N.Y., in Sept. 1778 (WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va., 1st ser., 7 [1898–99], 124; HEITMAN [2]Francis B. Heitman. Historical Register of Officers of the Continental Army during the War of the Revolution, April, 1775, to December, 1783. 1893. Rev. ed. Washington, D.C., 1914., 458).



 


Wednesday 9th. Mercury at 74 in the Morning—81 at Noon and 79 at Night.
Wind Southerly—Morning a little lowering but clear afterwards till about 3 oclock when a cloud in the So. West produced a pretty heavy shower of rain attended with a good deal of wind in a short space. In the Night it again rained.
Began to sow Wheat at the Ferry and in the Neck yesterday—at the first in the cut on the flat adjoining the drilled Corn and at the other in the cut on the river.
Finished cleaning two stacks of wheat which had been tread out at Muddy hole. Each measured 24 bushels of light wheat weighing only  lbs. pr. Bushel.
 



Thursday 10th. Mercury at 73 in the Morng.—74 at Noon and 70 at Night.
Wind at No. Et. with mists and very light showers till towards noon when the Sun came out. Warm till towards the afternoon when it grew cooler & pleasanter.
Rid to Muddy hole, Dogue run, and ferry Plantations—at the first of which Wheat Seeding will commence tomorrow. At the second things are not in order for it & at the third the sowing has been stopped by the heavy rain which fell yesterday.
Mr. Fitzhugh and Mr. Randolph went away after Breakfast.
 


Friday 11th. Mercury at 68 in the Morning—76 at Noon and 74 at Night.
Clear & pleasant with the wind at So. West.
Rid to Muddy hole and Dogue run Plantations. At the first, Sowing wheat begun this Morning. At the latter I agreed with one James Lawson who was to provide another hand to ditch for me in my mill swamp upon the following terms—viz.—to allow them every day they work—each 1 lb. of salt or 1½ of fresh meat pr. day—1¼ lb. of brown bread, 1 pint of spirits and a bottle of Milk—the bread to be baked at the House, & their Meat to be Cooked by Morris’s wife—and to allow them 16 d. pr. rod for ditches of 4 feet wide at top, 1 foot wide at bottom, and 2 feet deep; with 12 or 15 Inches footing and 2/. for ditches of 6 feet wide at top, 2 feet at bottom, and two ft. deep with equal footing.
On my return home found Mr. John Barnes and Doctr. Craik here—the last of whom returned to Alexandria. The other stayed all night.

	
   
   GW and James Lawson of Fairfax County signed an agreement on 14 Aug. in which GW hired the latter on a temporary basis as a ditcher. In November Lawson agreed to a year’s service at a salary of £31 10s. Virginia currency. Patrick Sheriden was probably the hand Lawson provided, as GW also engaged him in November, at eight dollars per month (agreements with Lawson, 14 Aug. and 18 Nov. 1786, DLC:GW). GW discharged Sheriden in Dec. 1786, and Lawson left Mount Vernon because of ill health in Sept. 1787 prior to the termination of his contract (see entry for 18 Dec. 1786; GW to Thomas Nelson, Jr., 3 Aug. 1788, DLC:GW).



 


Saturday 12th. Mercury at 72 in the Morning—79 at Noon and 74 at Night.
Warm, with a tolerably bri[s]k Southerly wind all day.
Mr. Barnes went away before Breakfast.
After which I rid to my Meadow in order to mark out a middle ditch, and to try how much the water within the Meadow is above

the water in the run below where the two courses of it unite, below the old Mill Seat, and which is found to be nearly 3 feet; estimating between the Surfaces of the two. It also appears that the Meadow, just by where a breach is made in the dam, is as low as any part in it reckoning from the Surface of the water (from the bottom of the bed of the run would undou[b]tedly be deeper) and that from this place to the Surface of the run at a turn of it by a spreading spanish bush the rise is about 14 Inches.
Thomas McCarty left this yesterday—it being found that he was unfit for a Household Steward.
Richard Burnet took his place on the wages of Thirty pounds pr. ann.

	
   
   Richard Burnet, whose tenure at Mount Vernon began in 1783, was a “House keeper,” or steward. He lived in Benjamin Dulany’s family before coming into GW’s employ (Lund Washington to GW, 12 Mar. 1783, ViMtvL). Lund described him as “clever in his Way, he is a very good Natured Peacable inoffensive well behaved man, and so far as we have been able to judge, will answer the purpose for which he was got, he certainly is a good cook, he appears to be careful active & Industrious, with respect to preservg., Pickling &c.—he is at no loss, but does these things very Ready & Well” (Lund Washington to GW, 1 Oct. 1783, ViMtvL). He seems to have left Mount Vernon briefly early in 1786 and returned in May (see entry for 29 May 1786). He is probably the same man who worked as butler or house steward at Mount Vernon from 1786 until 1789 under the name of Richard Burnet Walker (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 234). Walker may have been married to John Alton’s daughter Ann.



 


Sunday 13th. Mercury at 69 in the Morning—70 at Noon and 69 at Night.
Day lowering with the wind at East—now and then a little sprinkle of rain but not enough to wet the roots of any thing.
Mr. Shaw quitted this family to day.
Colo. Humphreys, Geo. Washington & wife went to Church at Alexandria to day & dined with Mr. Fendall. The first remained there all Night.

	
   
   William Shaw resigned to go to the West Indies (see entries for 2 July 1785 and 25 Aug. 1786).



 


Monday 14th. Mercury at 72 in the Morng.—73 at Noon and 70 at Night.
Day clear, and the wind fresh from the No. West, from Morn till eve.
Went by way of Muddy hole & Dogue run plantations to the Meadow, in my Mill Swamp, to set the Ditche[r]s to work, only one of whom appeared. About Noon he began on the side ditch,

East of the meadow. After doing this, and levelling part of the ground (with a Rafter level) along which the Ditch was to be cut I intended to have run a course or two of Fencing at Muddy hole but Meeting with Genl. Duplessis in the road who intended to Mt. Vernon but had lost his way I returned home with him where Colo. Humphreys had just arrived before us.

	
   
   Thomas Antoine Mauduit du Plessis (1753–1791), born in Hennebont, France, came to America in 1777 and served in the Continental Army before France officially joined the war, distinguishing himself at Brandywine, Germantown, Red Bank, and Monmouth. In 1780 he became senior adjutant of the artillery park with Rochambeau’s army. Mauduit returned to France after the war, but remained only temporarily. Writing to GW from New York on 20 July 1786, he reported that he had bought a large tract of land in Georgia and was looking forward to becoming an American citizen (DLC:GW). On 15 Aug. 1786, the day after Mauduit arrived at Mount Vernon, GW wrote to Theodorick Bland: “Nothing but cultivation is wanting. Our lot has certainly destined a good country for our inheritance. We begin already to attract the notice of foreigners of distinction. A French general officer whose name is Du Plessis is now at Mount Vernon on his way to Georgia, with a design to settle there as a farmer” (DLC:GW). In 1787, however, Mauduit returned to French service and was sent to Santo Domingo to command a regiment at Port-au-Prince, where he was killed in 1791 during the insurrection on the island.



 


Tuesday 15th. Mercury at 64 in the Morning—70 at Noon and 65 at Night.
Cool, & for the most part of the day lowering, with but little wind.
At home all day. Doctr. Stuart & Mr. Keith, deputed by the Potomack Co. to present its thanks to the President & directors thereof came for that purpose, dined here & returned in the Afternoon.


   
   James Keith (1734–1824), the son of Rev. James and Mary Isham Randolph Keith, was a Hampshire County burgess 1761–62 and later served as clerk of Frederick County, Va., 1762–1824. After the Revolution Keith moved to Alexandria where he practiced law. In 1784 he served as mayor of the city.



 


Wednesday 16th. Mercury at 66 in the Morning—71 at Noon and 70 at Night.
Cloudy and lowering for the greater part of the day and in the night a good deal of rain fell—wind at So. West.
Colonels Fitzgerald and Lyles Mr. Brailsford (an English Gentleman) and Mr. Perrin came here to dinner & returned afterwards. In the afternoon a Major Freeman who looks after my concerns west of the Alligany Mountains came in and stayed all night.
 



Thursday 17th. Mercury at 68 in the Morning—74 at Noon and 70 at Night.
Drizling morning with the Wind at So. West—Cloudy and misting at times all day.
About breakfast time my Baggage which had been left at Gilbert Simpsons arrived here.
Settled Accts. with Major Freeman and engaged him to continue his agency till he should remove from his present residency to Kentucke & then to put all my Bonds into the hands of Lawyer Smith to bring suits on.
At home all day—understood that the River cut in the Neck had been sowed with Wht.
 


Friday 18th. Mercury at 70 in the Morning—74 at Noon and 72 at Night.
Misty morning, with light showers of rain through the day—wind at No. East.
Rid to the plantations at the Ferry, Dogue run, & Muddy hole, and to the Mill—The hands at each place working on the Public roads. At Dogue Run the Plows & Hoes began to put in wheat on Wednesday last.
The ditcher at the Meadow wd. by noon have compleated about 6 rod of the 6 feet ditch which would be about 1 rod and half pr. day.
A Mr. Jno. Dance, recommended by Genl. Mifflin, & Willing Morris & Swanwick came here to offer his services to me as a Manager but not wanting such a person he returned after Dinner.


   
   working on the public roads: The public roads in Virginia were maintained by a system which had originated in England in the sixteenth century, and had changed little for over 200 years. Basically, the plan required that all tithables (males 16 years of age or over) were to be required to work on the public roads for a certain number of days each year, or to provide someone to work in their place. In Virginia the system was first administered at the parish level as it was in England, but soon came under the jurisdiction of the county courts. The greater use of roads into the back country after the Revolution had increased the difficulty of keeping up the roads, and in 1785 the Virginia legislature had passed new legislation designed to help solve the problems of the bad road conditions (see HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 12:75–80, 174–80).



   
   jno. dance: possibly the John Dance listed in the Pennsylvania census of 1800 from Bucks County. Thomas Mifflin was at this time speaker of the Pennsylvania legislature and Thomas Willing was president of the Bank of North America. Willing and Robert Morris, mercantile partners since 1757, added John Swanwick (1740–1798), of Philadelphia, to their firm in 1783. Swanwick had been a clerk in that countinghouse and a cashier in the office of finance under Morris during the Revolution.



 



Saturday 19th. Mercury at 69 in the Morning—72 at Noon and 70 at Night.
Wind Easterly, misting, & lowering in the forenoon but clear afterwards.
General Duplessis left this by 5 Oclock in the Morning.
After breakfast I accompanied Colo. Humphreys by water to Alexandria and dined with him at Captn. Conways to whom he had been previously engaged. The Tools & Baggage of Mr. Rawlins’s workmen were carried to Alexandria in my Boat to day.
 


Sunday 20th. Mercury at 69 to day, Morng.—at 74 at Noon and 70 at Night.
Very little Wind at any period of the day—lowering for the most part and in the Morning a little misty.
 


Monday 21st. Mercury at 69 in the Morning—79 at Noon and 76 at Night.
Clear and warm with but little [wind].
Rid to the Plantations at Dogue Run Muddy hole & Ferry. At the 2d. the Hoes & Plows had just finished putting in wheat in the middle cut, which took  bushels to sow it; after which they were ordered to thin the drilled Turnips & to weed the Carrots.
 


Tuesday 22d. Mercury at 72 in the Morning—85 at Noon and 82 at Night.
Very warm with little or no wind & that Southerly.
In the evening clouds with appearances of much rain but not a great deal fell at any of my Plantations—more at Dogue run than elsewhere.
Finished sowing the middle cut in the large field in the Neck; to do which took  bushls. of grain, as it did  bushels to seed the river side cut.
Mrs. Jenifer came here to Dinner yesterday and Mr. Wm. Craik & his Sister (Miss Craik) came in the afternoon. Doctr. Craik came in before breakfast, after which he, his son & daughter went away.
 


Wednesday 23d. Mercury at 72 in the morning—86 at Noon and 84 at Night.
Quite calm and exceedingly Sultry. Very clear.
Rid to my Plantations at Muddy hole, dogue run and Ferry—also to the Mill.

Colo. Humphreys went away to day to take the stage at Alexandria for the No. Ward.
Mr. & Mrs. Fendall—Mr. Charles Lee Miss Flora & Miss Nancy Lee—Miss Countee & Hariot Washington came here to Dinner—all of whom went away after it, except the 4 last named.
Having wed the Carrots & thinned the Turnips at Muddy hole I directed the People to sow some wheat in the cut adjoining the middle one which had been put into brine.


   
   miss countee: probably a member of the Contee family in Prince George’s or Charles County, Md.



 


Thursday 24th. Mercury at 76 in the Morning—77 at Noon and 70 at Night.
Wind pretty fresh from the Northward all day with appearances of rain in the forenoon. In the afternoon there were slight showers, but scarcely more than would make the eves of the House run.
Mr. Shaw came down before dinner and stayed all night.
At home all day myself.
 


Friday 25th. Mercury at 68 in the Morning—70 at Noon and 69 at Night.
Lowering all day with slight showers about 1 Oclock; with distant thunder in the evening there were still greater appearances of a settled rain.
Mr. Shaw went to Alexandria after breakfast in order to proceed to the Northward to embark at Philadelphia for the West Inds.
I rid to Muddy hole and Dogue run Plantations. At the first I marked out lines for a new partition of my fields and directed the best plowman at it to break up about 10 Acres of Pasture land which had produced Wheat the year of 1785, to try how it would yield (upon a single plowing) wheat next, sowed this fall.
At Dogue run Meadow (Mill Swamp) I marked the middle ditch for the hired men to work on, while the season was proper.
Mr. Rawlins from Baltim[or]e and Mr. Tharpe came here before dinner to measure the Work which had been done for me & to receive payment.
 


Saturday 26th. Mercury at 68 in the Morning—77 at Noon And 73 at Night.
A great deal of rain, in many hard showers fell in the course of last night. Morning cloudy, but clear after wards and warm.
Rid to the Neck, Muddy hole, and Ferry plantations. At the two

first (as also at Dogue run Plantation) the Plows & Hoes were stopped by the earth being surcharged with water. At the ferry, the cut of Corn on the Hill having discharged the water more freely the People were putting in wheat there.
   
On my return home found Mr. Geo. Fitzhugh (son of Colo. Wm. Fitzhugh of Maryland) here. They dined, and returned to Alexandria afterwards as did the Miss Lees & Miss Countee this Morng.


   
   George Lee Mason Fitzhugh (1748–1836) was the son of Col. William Fitzhugh of Maryland by his first wife, Martha Lee Turberville Fitzhugh.



 


Sunday 27. Mercury at 67 in the Morning—70 at Noon and 69 at Night.
Weather clear and very pleasant the wind being pretty fresh from the No. West point.
At home all day alone.
 


Monday 28th. Mercury at 64 in the Morning—72 at Noon and 70 at Night.
The forenoon clear, but lowering afterwards, with a slight sprinkling of rain about dusk. Wind at No. Et. all day.
Just after we had breakfasted, & my horse was at the door for me to ride, Colonel and Mrs. Rogers came in. When they sat down to breakfast which was prepared for them, I commenced my ride for

Muddy hole, Dogue run & Ferry Plantations also to my meadow on Dogue run and the Mill.
At Muddy hole and the ferry a plow at each begun this day to break ground, for the purpose of Sowing Wheat, or rye, or both as shall be thought best.
The Ditchers (for one was added to James Lawson to day) began the middle ditch in the meadow at the Mill this morning.
And my Carpenters began to take up the forebay at my Mill this Morning also.
Began to level the unfinished part of the lawn in front of my House.


   
   Nicholas Rogers (1753–1822), the son of Nicholas Rogers III, was a prominent Baltimore merchant. After graduating from the University of Glasgow in 1774, Nicholas traveled in Europe until the Revolution began, at which time he volunteered as aide-de-camp to Maj. Gen. Tronson du Coudray and Baron de Kalb, attaining the rank of lieutenant colonel. In 1780 he returned to Baltimore where he managed his estate, Druid Hill, and was active in politics. Three years later he married his cousin Eleanor Buchanan (1757–1812), the daughter of Lloyd Buchanan who died in 1761 (Md. Hist. Mag., 44 [1949], 192–95).



 


Tuesday 29th. Mercury at 69 in the Morning—81 at Noon and 80 at Night.
Lowering Morning with drops of Rain. Clear afterwards till the afternoon, when a cloud arose in the No. West quarter and extending very wide emitted after dark a great deal of rain with much thunder and lightning—Wind very brisk from the So. West all day. In the evening it shifted more to the westward.
Plowed up the Cowpens on the left of the road in order to sow Turneps but was prevented by the rain—spreading stable dung on the poorest parts of my clover at home.
Thatching the Haystacks at the same place.
Taken with an Ague about 7 Oclock this Morning which being succeeded by a smart fever confined me to the House till evening. Had a slight fit of both on Sunday last but was not confined by them.
Colonel and Mrs. Rogers left this about 10 Oclock for George Town, on their way to Baltimore.
Lund Washington called in to inform me that Mr. William Triplet would be here to morrow to converse with me on the subject of renting Mrs. Frenchs Lands in this Neck now in the occupation of one Robinson.


   
   renting mrs. frenchs lands: Rather than taking a lump sum for relinquishing her life interest in the land, Penelope Manley French insisted that GW

pay her an annual rental for the use of the land during her lifetime (see entries for 9, 16 Sept. and 16 Oct. 1786). one robinson: John Robertson was the tenant on Mrs. French’s land. William Triplett, a relative of Mrs. French’s by marriage, was acting for her in her negotiations with GW.



 


Wednesday 30th. Mercury at 69 in the Morning—68 at Noon and 62 at Night.
More rain fell last Night and this forenoon—Wind at East.
Prevented riding in the Morning by the weather. About Noon Mr. Willm. Triplet & Mr. L. Washington came in and after a great deal of conversation respecting the Renting of Mrs. French’s Land, and the purchase of Manley’s it ended in postponement till Friday for further consideration.
 


Thursday 31st. Mercury at 60 in the Morning—63 at Noon and 62 at Night.
More rain last Night & this forenoon—with heavy weather all day. Wind Easterly.
Siezed with an ague before Six Oclock this morning after having laboured under a fever all night.
Sent for Doctr. Craik who arrived just as we were setting down to dinner; who, when he thought my fever sufficiently abated, gave me a cathartick and directed the Bark to be applied in the Morning.


   
   bark: Quinine derived from the bark of various species of the cinchona tree was ground into a powder and taken to reduce fevers.



